Citation Nr: 1209313	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005, for the grant of a 100 percent rating for schizophrenic reaction, paranoid type.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2007, which granted a 100 percent rating for service-connected schizophrenic reaction, paranoid type, effective June 15, 2005; the Veteran appealed the effective date of the increased rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Prior to the issuance of a statement of the case, the Veteran requested a Board hearing to be held at the RO (i.e., Travel Board hearing) in arguments submitted on a VA Form 9, substantive appeal, dated in May 2007.  He has never withdrawn this Travel Board hearing request, and no action was ever taken on the request.

Subsequently, in August 2008, the Veteran was adjudicated incompetent for VA purposes.  Nevertheless, the Veteran may still pursue the appeal on his own behalf. 38 C.F.R. § 20.301(c) (2011).  After the statement of the case was furnished, a substantive appeal was received in March 2009 from the Veteran's brother, who at that point was the Veteran's custodian, for VA purposes.  No comments were made as to any hearing request, one way or another, in this submission.  Subsequently, the RO appointed a Trust Officer to act as the custodian of the Veteran, for VA purposes.  The Trust Officer has not been active in the appeal, and in June 2011, the Veteran revoked the power of attorney in favor of a service organization.  Thus, he is currently unrepresented in his appeal, but has continued to present arguments on his own behalf.    

In view of the outstanding Travel Board hearing request, the Veteran must be scheduled for a Travel Board hearing.  Notice of this hearing should be sent to both the Veteran and his VA-appointed custodian.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Send the notification of the hearing both to the Veteran and to the Trust Officer VA has appointed as his custodian.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


